Appeal by defendant from an order of the County Court, Orange County, denying, after a hearing, his motion in the nature of a writ of error coram nobis to vacate and set aside a judgment of said court rendered in January, 1940, convicting him, on his plea of guilty, of the crimes of burglary in the second degree and grand larceny in the second degree. Order affirmed. Appellant failed to sustain the burden of establishing by clear and convincing proof that he was not advised of his right to counsel on his arraignment. (Cf. People v. Barber, 276 App. Div. 1040.) Nolan, P. J., Wenzel, MacCrate, Murphy and Ughetta, JJ., concur.